Case: 12-15924       Date Filed: 05/06/2014       Page: 1 of 13


                                                                                   [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15924
                               ________________________

                         D.C. Docket No. 2:11-cr-14051-JEM-1



UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

ALFRED ROBERT MASSAM,

                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                        (May 6, 2014)

Before CARNES, Chief Judge, WILSON, Circuit Judge, and DALTON, * District
Judge.

CARNES, Chief Judge:

       *
         Honorable Roy B. Dalton, Jr., United States District Judge for the Middle District of
Florida, sitting by designation.
               Case: 12-15924      Date Filed: 05/06/2014      Page: 2 of 13


       The truth of Alexander Pope’s observation that “[h]ope springs eternal in the

human breast,” 1 can often be seen in matters of matrimony. Unfortunately for the

defendant in this case, what sprang from his fifth matrimonial go round was a

substantial property award to his fifth ex-wife. From that award sprang his

embezzlement of the pension funds of his employees and his sentence of

imprisonment for that crime. From that sentence sprang this appeal, filed in the

hope of a lesser sentence. That hope, like the hopes that motivate many multiple

matrimonies, will not be realized.

                                              I.


       Dr. Alfred Massam was an orthopedic surgeon in Sebring, Florida. In 1980

he set up two pension plans to provide retirement benefits for himself and the

employees of his surgical practice. He served as the Employee Retirement Income

Security Act administrator and trustee for both pension plans. In 2005 he and his

fifth wife were divorced. The state court on March 9, 2005 entered two

distribution orders allocating to his ex-wife $64,216 of his share in one of the

pension plans and $388,026 of his share in the other plan, for a total of $452,242 of

those funds.




       1
         “Hope springs eternal in the human breast/Man never is, but always to be blessed/The
soul, uneasy and confined from home/Rests and expiates in a life to come.” Alexander Pope, “An
Essay on Man.”
                                              2
              Case: 12-15924     Date Filed: 05/06/2014    Page: 3 of 13


      Massam then attempted to improperly transfer all of the funds, a total of

$1,185,862.32, from both of the pension plans, into a foreign bank account from

which he could withdraw them. In August of 2005, he wired the funds from the

accounts in which they were held at a local bank to the Anglo Irish Bank in

Austria. His plan was thwarted when, on October 7, 2005, the Austrian bank wired

the funds back to the local bank because Massam had failed to adequately

document their source. The funds went back into the pension plan accounts from

whence they came.

      Soon thereafter, Massam made several investments on behalf of the pension

plans. On October 12, 2005, he placed $533,054.91 from one of the pension funds

into a brokerage investment account with FSC Securities Corporation, and he

invested another $350,000 from that same pension fund in the Hanover

Corporation, LLC. The investment in the Hanover Corporation was entirely lost

because it turned out to be an illegal Ponzi scheme, although there is no evidence

that Massam was aware of that at the time he invested the money.

      On November 17, 2005, Massam appealed the final judgment in the divorce,

including the asset distribution orders. In order to file that appeal, he posted a

supersedeas bond in the amount of $656,341, which covered, among other things,

the $452,242 of the pension funds that he had been ordered to pay his ex-wife.

There is no evidence in the record (as distinguished from assertions of counsel)


                                           3
               Case: 12-15924        Date Filed: 05/06/2014      Page: 4 of 13


identifying the source of the money Massam used to purchase that bond. In any

event, from 2006 to 2010 Massam improperly diverted to his personal benefit

pension funds both directly from one of the plans and indirectly from an

investment account that had been set up using money from the other plan. The

total amount of pension funds that he stole was $502,977.69.

       During that period, in January of 2008, Florida’s Second District Court of

Appeal affirmed the orders distributing $452,242 of Massam’s pension assets to

his ex-wife. See Massam v. Massam, 993 So. 2d 1022 (Fla. 2d DCA 2008). His

obligation to her under those orders was satisfied from the supersedeas bond.

       All of that happened before the investigation began into Massam’s theft

from the pension plans. The investigation started after some participants in the

plans had trouble getting their distributions, and one of them reported the problem

to the United States Department of Labor. It led to Massam being indicted on

fourteen counts, all of which concerned his theft of the pension funds. 2 He entered

into an agreement under which he pleaded guilty to Count I of the indictment,

which charged theft and embezzlement of employee benefit funds in violation of

18 U.S.C. § 664, in exchange for the dismissal of the other thirteen counts. To

provide a factual basis for his guilty plea, Massam stipulated that he unlawfully

       2
          He was indicted on six counts of theft and embezzlement of employee benefit funds in
violation of 18 U.S.C. § 644, seven counts of money laundering in violation of 18 U.S.C. § 1957,
and one count of making materially false statements and representations in violation of 18 U.S.C.
§ 1001.
                                               4
               Case: 12-15924    Date Filed: 05/06/2014    Page: 5 of 13


transferred $275,000 from one of the pension accounts to his personal account for

his own use on September 22, 2006.

                                          II.

      The presentence investigation report (PSR) set Massam’s base offense level

at 6. See United States Sentencing Guidelines § 2B1.1(a)(2) (Nov. 2012). It

calculated the loss amount for the offense to be $772,768.12. Of course, the loss

calculation for guidelines purposes often is not the same as the actual loss suffered

by victims of the crime because the commentary to U.S.S.G. § 2B1.1 provides that

“loss is the greater of actual loss or intended loss.” Id. § 2B1.1 cmt. n.3(A). In

this case, the PSR arrived at a loss amount of $772,768.12 by the following

calculation:



   Intended loss:       $1,185,863.32      (The amount Massam attempted to
                                            transfer to the Anglo Irish Bank)

   Credit:              –$413,095.20       (The funds left in the
                                            pension accounts)

   Total Loss           $772,768.12
   Amount:


The PSR looked to Massam’s failed attempt to transfer all of the plans’ funds to

the Anglo Irish Bank for its baseline “intended loss” of $1,185,863.62. It then

allowed a credit against loss for the funds still available in the pension accounts,


                                           5
              Case: 12-15924     Date Filed: 05/06/2014    Page: 6 of 13


arriving at its final loss amount of $772,768.12. Because the resulting loss amount

was over $400,000 but under $1,000,000, Massam’s offense level was enhanced by

14 under U.S.S.G. § 2B1.1(b)(1)(H).

      The PSR also applied a 2-level enhancement due to Massam’s abuse of a

position of trust. See id. § 3B1.3. It subtracted 3 levels because he had accepted

responsibility for the offense and timely notified the authorities of his intention to

plead guilty. Id. § 3E1.1(a)–(b). All of this resulted in an adjusted offense level of

19. Combining that with his criminal history category of I yielded an advisory

guidelines range of 30 to 37 months of imprisonment.

      Massam filed several objections to the PSR, only two of which relate to the

loss calculation issues that he has raised in this appeal. Both objections asserted

that he should receive credit for events that occurred after he tried and failed to

illegally transfer the $1,185,863.32 to the Anglo Irish Bank in August 2005. First,

he argued that the loss amount should be offset by the $350,000 he invested in

what turned out to be a Ponzi scheme (at the Hanover Corporation) because that

was, or at least was intended to be, a legitimate investment made on behalf of the

pension plans. Second, he argued that the PSR should have credited against the

loss amount the $452,242 that was paid out of the supersedeas bond to satisfy his

pension-related obligations to his ex-wife under the asset allocation orders. The

government opposed both of those credits, but the district court was partially


                                           6
              Case: 12-15924     Date Filed: 05/06/2014   Page: 7 of 13


receptive to Massam’s arguments. It allowed him an additional credit against loss

for the $350,000 investment of pension funds that was lost in the Hanover

investment, but it refused to credit him for the supersedeas bond payment to his ex-

wife. The court’s final calculation of the loss amount was as follows:

   Intended loss:    $1,185,863.32     (The amount Massam attempted to
                                       transfer to the Anglo Irish Bank)

   Credit:           –$413,095.20      (The funds left in the pension accounts)

   Credit:           –$350,000         (The investment in Hanover corporation)

   Total Loss        $422,768.12
   Amount:

      Because the additional credit for the Hanover investment did not reduce the

loss amount below $400,000, Massam still received a 14-level loss enhancement.

See id. § 2B1.1(b)(1)(H). The district court, however, varied downward from the

30 to 37 month guidelines range, sentencing Massam to 24 months imprisonment,

a fine of $50,000, restitution of $147,478.36, and two years of probation.

                                          III.

      Massam appeals his sentence on one ground. He argues that the district

court should have allowed a credit against loss for satisfaction from the

supersedeas bond of the amount he owed his ex-wife under the asset allocation

orders issued during their divorce. If the district court had given him that $452,242

credit, no enhancement for the amount of loss would have applied, his adjusted


                                          7
              Case: 12-15924     Date Filed: 05/06/2014    Page: 8 of 13


offense level would have been dropped from 19 to 5, and his guidelines range

would have been 0 to 6 months imprisonment with a maximum fine of $5,000. See

U.S.S.G. ch. 5, pt. A; id. § 5E1.2(c)(3). If the district court was wrong not to credit

Massam for the divorce decree payment, we would vacate his sentence. See

United States v. Barner, 572 F.3d 1239, 1247 (11th Cir. 2009) (“[E]rror in the

district court’s calculation of the Sentencing Guidelines range warrants vacating

the sentence, unless the error is harmless.”). But for reasons we will explain, the

district court was not wrong.

                                           A.

      As we have mentioned, the guidelines commentary provides that when

calculating loss, “the greater of actual loss or intended loss” is to be used.

U.S.S.G. § 2B1.1 cmt. n.3(A); see United States v. Patterson, 595 F.3d 1324, 1327

(11th Cir. 2010) (noting that where intended loss is greater “[a] criminal pays the

price for the ambition of his acts, not their thoroughness”). In this case the

intended loss was greater, and that is the amount the district court used. It

correctly determined that the intended loss was $1,185,863.32, the total amount of

pension funds at the time Massam attempted to transfer all of them to the Anglo

Irish Bank, and neither party argues in this Court that the district court erred in

finding, before any credits, an intended loss of that amount. We take it as a given.




                                           8
                Case: 12-15924        Date Filed: 05/06/2014       Page: 9 of 13


       The guidelines commentary provides that “[l]oss shall be reduced by . . .

[t]he money returned . . . by the defendant or other persons acting jointly with the

defendant to the victim before the offense was detected.” U.S.S.G. § 2B1.1 cmt.

n.3(E)(i). On the basis of that provision, Massam contends that he is entitled to a

credit against loss in the amount that was paid from the supersedeas bond to satisfy

the distribution orders entered in his divorce case after his appeal from those orders

failed. He argues that those distribution orders made his ex-wife a statutory

beneficiary under the pension plans; 3 that she is just as much a “victim” of his

embezzlement from the plans as their other beneficiaries; and because her interest

in the plans was ultimately paid to her from the bond that Massam had posted, he

should be credited in that amount for “returning” the money to her.

       Massam’s argument is defeated at the start by the fact that the loss was

calculated based solely on intended loss. A credit against loss based on money

returned is not available for intended loss alone. It is not available because the

guidelines commentary concerning the credit requires that the money be returned


       3
          Although benefits under ERISA plans generally cannot be assigned or alienated, see 29
U.S.C. § 1056(d)(1), there is a specific exception to this rule for “qualified domestic relations
orders,” which is what the distribution orders in this case were, id. § 1056(d)(3)(A). The law
recognizes that a qualified domestic relations order creates “an alternate payee’s right to . . .
receive all or a portion of the benefits payable with respect to a participant under the plan,” id.
§ 1056(d)(3)(B)(i), and explicitly provides that a person designated as an “alternate payee under
[such an order] shall be considered . . . a beneficiary under the plan,” id. § 1056(d)(3)(J). For
purposes of our discussion of Massam’s argument, we will accept its premise that the two asset
distribution orders in this case were qualified domestic relations orders, which made Massam’s
ex-wife a beneficiary of the pension plans.
                                                 9
             Case: 12-15924    Date Filed: 05/06/2014    Page: 10 of 13


“to the victim.” Id. § 2B1.1 cmt. n.3(E)(i). “Victim” is defined as “any person who

sustained any part of the actual loss determined under subsection (b)(1).” Id.

§ 2B1.1 cmt. n.1 (emphasis added). And “actual loss” is defined as “the

reasonably foreseeable pecuniary harm that resulted from the offense.” Id. § 2B1.1

cmt. n.3(A)(i) (emphasis added). Putting those points together, a credit against

loss requires a “victim,” which requires an actual loss, which does not exist when

there is only intended loss. See United States v. Kennedy, 554 F.3d 415, 419 (3d

Cir. 2009) (holding that sustaining actual pecuniary harm “is a prerequisite for

being deemed a ‘victim’” under § 2B1.1); see also United States v. Conner, 537
F.3d 480, 489 (5th Cir. 2008) (concluding that account holders who temporarily

lost funds but were then fully reimbursed were not victims because they “did not

suffer any ‘actual loss’”); United States v. Icaza, 492 F.3d 967, 969–70 (8th Cir.

2007) (reversing the district court’s finding that each Walgreen’s store that was

robbed by the defendants was a separate victim because “only the Walgreens

corporation sustained an actual loss” and no individual store “ultimately bore the

pecuniary harm”); United States v. Yagar, 404 F.3d 967, 971 (6th Cir. 2005)

(account holders who lost funds but were reimbursed were not victims because

they suffered no “‘actual loss’” or ‘“pecuniary harm’”). That is what the

guidelines and their commentary mean, and a different rule would make no sense.




                                         10
               Case: 12-15924       Date Filed: 05/06/2014      Page: 11 of 13


A thief cannot return money that he never succeeded in stealing. 4 So the credit

against loss contention that Massam pursued in the district court loses because of

the annoying inconvenience of contrary law, which is contained in the commentary

to the guideline that governs the credit.

                                              B.

       Massam appears, however, to have shifted his argument from the one he

made in the district court, or at least added a layer to it. He now contends that his

ex-wife became an actual loss victim, not just an intended one, when he transferred

or attempted to transfer the entire balance in both pension plans to the Austrian

bank in August of 2005. Appellant’s Br. at 16. Massam insists that she became an

actual victim once he did that because “her property interest was imperiled by the

overseas transfer,” id., and he ought to be credited because her interest in the

pension plans was thereafter paid out of the bonds he had to post before he could

file an appeal in the divorce case.

       Even assuming this contention is properly preserved and before us, it is

flawed by the disconnect between the loss Massam claims to have inflicted on his

ex-wife and the payment she received that he wants credit for. If she suffered an

actual loss, it occurred when Massam transferred, or attempted to transfer, the
       4
         Beginning in July 2006, Massam did succeed in stealing from the pension plans, but by
then his ex-wife’s entire interest in them had been superseded by the supersedeas bond, which he
posted as a condition of his appeal in November 2005. When his successful stealing started, his
ex-wife’s interest was no longer, to use his term, “imperiled,” but instead was safe and secure,
fully protected by the bond.
                                              11
               Case: 12-15924       Date Filed: 05/06/2014       Page: 12 of 13


entire balance of both pension plans to Austria (an event she apparently was

unaware of). Any loss that event conceivably caused her was undone when the

Austrian bank, against Massam’s wishes, either rejected the transfer attempt or

transferred the money back. That happened in October of 2005, so it was then, not

when his ex-wife collected on the supersedeas bond twenty-seven months later in

January 2008, that any actual loss she had suffered was undone. (Massam had to

post the bond in order to appeal –– part of an effort by him to avoid paying his ex-

wife anything –– which makes his claim for credit ring hollow.)

       The payment out of the bond of his ex-wife’s interest in the pension funds

logically could not have undone any loss she had suffered from the Austrian bank

caper. It could not have, because that loss had already been undone when the

transfer or attempted transfer was foiled more than two years before she received

anything from the bond proceeds. It follows that Massam is not entitled to any

credit against loss on the ground that his ex-wife was able to collect her interest in

the pension funds from the supersedeas bond in January 2008. 5




       5
         Massam’s bond proceeds argument faces another obstacle. The commentary to the
guidelines provides that a credit against loss is available only where money is returned to the
victim “by the defendant or other persons acting jointly with the defendant.” U.S.S.G. § 2B1.1
cmt. n.3(E)(i) (emphasis added). It is not clear that payment from a bond is the return of money
“by the defendant” or by one “acting jointly with the defendant.” We note the issue but have no
occasion to decide it.
                                               12
             Case: 12-15924     Date Filed: 05/06/2014   Page: 13 of 13


                                       C.

      For these reasons, the district court did not err in refusing to give Massam a

credit against the intended loss amount, and it correctly calculated his adjusted

offense level and sentencing guidelines range.

      AFFIRMED.




                                         13